Opinion by
Dallinger, J.
At the hearing ho evidence was presented, but the court’s attention was called to the case of Steel, Inc. v. United States (28 C. C. P. A. 77, C. A. D. 128). Counsel for plaintiff also called attention to the case of Wilbur-Ellis v. United States (26 id. 403, C. A. D. 47), but the court was of the opinion the said decisions do not apply to the facts in the instant case as in the case at bar the forged steel balls, or their equivalent, constitute an integral and indispensable part of the grinding machine, without which the latter would be incomplete and incapable of performing the function for which it was constructed and designed. United States v. Willoughby Camera Stores, Inc. (21 C. C. P. A. 322, T. D. 46851) cited. On the record presented the court stated it could see no reason for not adhering to its original decision in Steel, Inc. v. United States (2 Cust. Ct. 234, C. D. 131), affirmed in Steel, Inc. v. United States (28 C. C. P. A. 77, C. A. D. 128). The protest was therefore overruled.